Title: The American Commissioners to Aranda: Résumé, 28 October 1784
From: American Commissioners
To: Aranda, Pedro Pablo Abarca de Bolea, Conde de


				⟨Passy, October 28, 1784: We received your letter of September 27 and thank you for sending the news of our appointment to your court. Regarding your question of whether one or more

of us could travel to Madrid in order to conduct and conclude the negotiation, we have the honor to inform you that the United States in Congress assembled has proposed treaties with most of the maritime powers of Europe, and sent their ministers here for the accommodation of those powers. We have communicated with many courts through their ministers here, in order to enter into negotiations with such as are empowered to treat with us. However desirous we may be of showing our respect to the Court of Mardrid by traveling there, it will be difficult for us to leave this place until we have finished the business that we have started, which may take much time. We therefore hope that the Court of Madrid may make an exception in this case.⟩
			